By the Court.
Held: 1. Section 8092-18, of the Revised Statutes (2 S. & B. 2730), which provides that a person convicted of keeping a saloon open on Sunday, contrary to law, ‘ ‘ shall be fined in any sum not exceecling one hundred dollars, and not less than twenty-five dollars, and be imprisoned in the county jail or city prison not less than ten days and not exceeding thirty days, ’ ’ should be construed with section 2099, which provides that where, upon conviction under a law of the state, or an ordinance, the court is directed by law to commit the- offender . to the county jail or corporation prison, the sentence shall be to the workhouse, if there be such in the county. Taken together, these sections authorize sentence of a defendant convicted in Cuyahoga county, under the first named section, to the Cleveland workhouse.
2. The provision of section 2099, above cited, is not in conflict with section 26 of article II of the *230constitution which requires that “all laws of a general nature shall have a uniform operation throughout the state.”

Judgment affirmed.